Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Senior Care Health & Rehabilitation Center -- Dallas,
(CCN: 67-5417),

Petitioner,
v.
Centers for Medicare & Medicaid Services
Docket No. C-12-1160
Decision No. CR3228

Date: May 12, 2014

DECISION

Petitioner, Senior Care Health & Rehabilitation Center — Dallas, is a long-term care
facility located in Dallas, Texas, that participates in the Medicare program. During the
facility’s annual survey, state surveyors discovered that facility nurses did not safely
administer intravenous (IV) medications. Based on this and other findings, the Centers
for Medicare & Medicaid Services (CMS) determined that, from March 29 through May
17, 2012, the facility was not in substantial compliance with Medicare program
requirements and that, from March 29 through April 28, 2012, its deficiencies posed
immediate jeopardy to resident health and safety. CMS imposed civil money penalties
(CMPs) of $5,550 per day for 31 days of immediate jeopardy and $150 per day for 19
days of substantial noncompliance that was not immediate jeopardy.

Petitioner admits that it was not in substantial compliance but challenges the immediate
jeopardy determination and the reasonableness of the CMPs.

For the reasons set forth below, I find that, from March 29 through April 28, 2012, the
facility’s deficiencies posed immediate jeopardy to resident health and safety; and that
the penalties imposed are reasonable.
I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. The regulations require that each facility be surveyed once every
twelve months, and more often, if necessary, to ensure that identified deficiencies are
corrected. Act § 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a); 488.308.

Here, the Texas Department of Aging and Disability Services completed Life Safety
Code (LSC) and standard surveys on April 25, 2012 and April 28, 2012, respectively.
Based on the survey findings, CMS determined that the facility was not in substantial
compliance with multiple program requirements, specifically:

© 42 C.F.R. § 483.20(k)(3)(i) (Tag F281 — comprehensive care plans/professional
standards of quality) at scope and severity level K (pattern of noncompliance that
poses immediate jeopardy to resident health and safety);

© 42 C.F.R. § 483.25(c) (Tag F314 — quality of care/prevention of pressure sores) at
scope and severity level E (pattern of noncompliance that causes no actual harm
with the potential for more than minimal harm);

© 42C.F.R. § 483.25(i) (Tag F325 — quality of care/nutrition) at scope and severity
level D (isolated instance of noncompliance that causes no actual harm with the
potential for more than minimal harm);

© 42 C.F.R. § 483.25(k) (Tag F328 — quality of care/special needs) at scope and
severity level K;

© 42 C.F.R. § 483.25(m)(1) (Tag F332 — quality of care/medication error rates) at
scope and severity level K;

© 42 C.F.R. § 483.25(m)(2) (Tag F333 — quality of care/significant medication
errors) at scope and severity level K;
e 42C.F.R. § 483.35(i) (Tag F371 — dietary services/sanitary conditions) at scope
and severity level F (widespread noncompliance that causes no actual harm with
the potential for more than minimal harm);

© 42 C.F.R. § 483.60(a) and (b) (Tag F425 — pharmacy services/procedures and
consultation) at scope and severity level F;

e 42 C.F.R. § 483.60(b), (d) and (e) (Tag F431 — pharmacy services/consultation,
labeling, and storage) at scope and severity level F;

e 42 C.F.R. § 483.65 (Tag F441—infection control) at scope and severity level F;
e 42C.F.R. § 483.75 (Tag F490 — administration) at scope and severity level K;

e 42 C.F.R. § 483.75(f) (Tag F498 — administration/nurse aide proficiency) at scope
and severity level E; and

© 42 C.F.R. § 483.70 (a) (LSC) (Tags K025 — smoke barriers, at scope and severity
level F; K029 — fire rated construction, at scope and severity level E; and K072 —
means of egress, at scope and severity level F).

CMS Exs. | at 1-4; CMS Ex. 2.

Based on these findings, CMS imposed CMPs of $5,550 per day from March 29, 2012
through April 28, 2012, and $150 per day beginning April 29, 2012. CMS Ex. | at 2.
Thereafter, CMS determined that the facility returned to substantial compliance on May
8, 2012. The CMP continued through May 17, 2012. CMS Ex. | at 5-6.

Petitioner timely requested a hearing. Petitioner limits its appeal to the immediate
jeopardy determination — which is based on the deficiencies cited at 42 C.F.R.

§§ 483.20(k)(3)(i), 483.25(k), 483.25(m)(1), 483.25(m)(2), and 483.75 — and the CMPs
imposed. CMS’s determination that, from March 29 through May 17, 2012, the facility
was not in substantial compliance with program requirements is therefore final and
binding and provides a sufficient basis for imposing a penalty.

On February 26, 2013, I convened a telephone hearing from the offices of the
Departmental Appeals Board in Washington, D.C. Jennifer Mendola appeared on behalf
of CMS. She and Captain Dan McElroy, the sole witness, were in Dallas, Texas. Glen
D. Sanborn appeared from Amarillo, Texas, on behalf of Petitioner. Transcript (Tr.) at 5,
6.

I have admitted into evidence CMS Exhibits (CMS Exs.) 1-47, and Petitioner’s Exhibits

(P. Exs.) 1-3. Order Establishing Procedures for Hearing at 2 (January 29, 2013); Tr. at

6. The parties have filed pre-hearing briefs (CMS Pre-hrg. Br.; P. Pre-hrg. Br.) and post-
hearing briefs (CMS Post-hrg. Br.; P. Post-hrg. Br.).

IL. Issues

Based on the uncontested issues, the facility was not in substantial compliance with
Medicare program requirements from March 29 through May 17, 2012, and I must affirm
a CMP of at least $50 per day for those days. 42 C.F.R. §§ 488.408(d)(1)(iii),
488.438(a)(1)(ii).

The remaining issues are:

1. From March 29 through April 28, 2012, did the facility’s deficiencies pose
immediate jeopardy to resident health and safety; and

2. Are the CMPs imposed — $5,550 per day from March 29 through April 28, 2012,
and $150 per day from April 29 through May 17, 2012 — reasonable?

Tr. at 5-6.
III. Discussion

Program requirements. Services provided or arranged by the facility must meet
professional standards of quality. 42 C.F.R. §483.20(k)(3)(i).

Under the statute and the “quality of care” regulation, each resident must receive, and the
facility must provide, the necessary care and services to allow a resident to attain or
maintain the highest practicable physical, mental, and psychosocial well-being, in
accordance with the resident’s comprehensive assessment and plan of care. Act

§ 1819(b); 42 C.F.R. § 483.25. To this end, the facility must (among other requirements)
ensure that residents with special needs receive “proper treatment and care” for a variety
of special services, including injections. 42 C.F.R. § 483.25(k). The facility must also
ensure that its residents are free of any significant medication errors and that medication
error rates are no greater than 5%. 42 C.F.R. § 483.25(m).

Finally, the facility must be administered in a manner that enables it to use its resources
effectively and efficiently to attain or maintain the highest practicable physical, mental,
and psychosocial well-being of each resident. 42 C.F.R. § 483.75.
A. CMS’s determination that the facility’s deficiencies
posed immediate jeopardy to resident health and safety is
not clearly erroneous.

The underlying facts of this case are not in dispute, and they present a frightening picture
of the nursing staff’s inability to administer drugs safely, which, as Petitioner concedes,
put the facility out of substantial compliance with 42 C.F.R. §§ 483.20(k)(3)(i),
483.25(k), 483.25(m), and 483.75.

Resident 4 (R4). R4 was a 70-year-old woman, suffering from a wide range of disorders,
including anemia, heart failure, hypertension, wound infection, diabetes, hyperlipidemia,
cerebral vascular accident, and depression. Her leg had been amputated above the knee.
CMS Ex. 2 at 6. She was readmitted to the facility on March 29, 2012, following a
hospital stay for evaluation and treatment of her multiple pressure sores. CMS Ex. 5 at 3;
CMS Ex. 7 at 3; CMS Ex. 8 at 1, 7, 20, 24.

R4 had in place a “central tunneled internal jugular intravenous line,” which is a catheter
placed under her skin, ending in her jugular vein (the large vein in the neck that returns
blood from the head to the heart). CMS Ex. 2 at 4.

Licensed Vocational Nurse “E.”” On April 26, 2012, at 3:15 p.m., Surveyor Donna
Dudley, RN, observed a licensed vocational nurse (LVN), referred to as “LVN E,”
administer intravenously, through R4’s central IV line, the antibiotic, Vancomycin. In
preparing to administer the medication, the LVN first injected normal saline into the line,
a standard practice designed to verify that the IV is in its proper place. However, LVN E
did not take the steps necessary to insure that air could not enter the IV tubing. Surveyor
Dudley saw bubbles in the line, which means that air is present. The syringe, pre-filled
with medication, also contained one to two milliliters of air, which the LVN did not
remove. Instead, she injected the entire contents of the syringe into the IV tubing.
Surveyor Dudley put her hand over the LVN’s hand and said, “Stop! There is air in the
syringe,” but the LVN continued to inject its contents — air and all — into the resident’s
jugular vein. CMS Ex. 2 at 4, 7-8; CMS Ex. 42 at 2 (Dudley Decl.).

Injecting air into someone’s veins is extremely dangerous. It can cause a venous air
embolism (VAE) and lead to stroke or death. Given the location of R4’s catheter, air
could travel directly to her heart and into her lungs. CMS Ex. 42 at 2-3 (Dudley Decl.);
see CMS Ex. 12 (instructing staff to “purge air” from the flow regulator); CMS Ex. 11 at
2 (reporting that “catheter-associated venous air embolism mortality rates have reached
30%).

' My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.
Nor did LVN E administer the correct dosage of Vancomycin. R4’s physician ordered
250 milliliters (ml) infused over a 90-minute period. CMS Ex. 2 at 9; CMS Ex. 8 at 12,
18, 20, 22. In administering IV medications, the facility used a “mechanical flow
regulator” (Control-a-Flo) to control the rate at which the medication was administered.
To infuse 250 ml over 90 minutes, the nurse set the drip factor at 10, resulting in a flow
rate of 28 drops per minute (10 drops equal 1 ml). CMS Ex. 2 at 9; see CMS Ex. 10 at
11. But mechanical flow regulators can be inaccurate, so nursing staff must also count
the drops actually administered. CMS Ex. 42 at 3-4 (Dudley Decl.). The facility’s
written policy instructed staff to “CONFIRM RATE BY COUNTING DROPS.” CMS
Ex. 10 at 10 (emphasis in original). Similarly, the regulator’s instructions caution that
“[f]low rate markings are approximate” so staff must “verify flow rate by observing drip
rate.” CMS Ex. 12. But LVN E did not count the drops. One of the surveyors did so and
reported that the flow rate was 36 drops per minute. CMS Ex. 2 at 9.

Further, LVN E could not accurately read the numbers on the regulator dial. She pointed
to the number “100” (ml/hr) and told the surveyors that it read “10.” She pointed to the
number “125” (ml/hr) and said that it read “30.” She subsequently admitted that she
could not read the dial without her glasses, which she was not wearing. CMS Ex. 2 at 10;
CMS Ex. 43 at 2 (Santoro Decl.).

Assistant Director of Nursing (ADON). Nor was the facility’s ADON able to administer
IV medication to R4 safely. When the ADON connected a new bag of medication, the
drip chamber on the tubing was empty, which allowed air to enter, and Surveyor Dudley
saw air enter the tubing. The ADON attached the tubing — air and all — to R4’s central
line, which would have allowed the air to go directly into the line and thus R4’s body.
Surveyor Dudley stopped the infusion by clamping off the tubing. She asked that the
Director of Nursing (DON) come to the room. Together, Surveyor Dudley and the DON
measured the amount of air in the tubing and agreed that 3.1 centimeters of air were in
the line. CMS Ex. 2 at 11; CMS Ex. 42 at 3 (Dudley Decl.).

Inadequate training. According to the facility’s policy for setting up a primary infusion,
only a professional nurse “with documented IV education” may set up a primary infusion.
CMS Ex. 10 at 8. Yet, with few exceptions, nursing staff had not been trained to
administer IV medications. According to the facility’s DON and its human resources
director, the facility last conducted in-service training on administering IV medications in
2007. CMS Ex. 42 at 4 (Dudley Decl.); CMS Ex. 36 at 29. Surveyor Dudley consulted
one of the nurses in the corporate offices, who provided personnel files for 10 of the
facility’s LVNs (he could not locate all of the files). Of those 10, only 3 LVNs had any
classroom training on administering IVs, and, of those, 2 training certificates dated back
to 2006 and 2007. Significantly, the ADON, who was responsible for training the other
LVNs in proper IV techniques, had no documented classroom training, only a “skills
check-off” list from the DON. CMS Ex. 42 at 4-5 (Dudley Decl.).
Medication error rate. R4 was not the only resident whose medications were not properly
administered.” The survey team observed 10 medication errors out of 48 opportunities
for error. Including R4, 7 of the 16 residents they observed did not receive their
medications as ordered, and the errors were made by a variety of staff — four LVNs, one
registered nurse (RN), and two medication aides. CMS Ex. 2 at 58; CMS Ex. 35 at 2-5;
CMS Ex. 36 at 3-6; CMS Ex. 37 at 25; CMS Ex. 38 at 1-2.

Specifically:

¢ On April 26, 2012, Surveyor Minika Ekpenyong, M.S., R.N., observed “LVN G”

administer 20 units of insulin to R20. A physician’s telephone order, dated April

11, discontinued prior insulin orders and called for 25 units of insulin every

evening. CMS Ex. 16 at 6. LVN G told Surveyor Ekpenyong that she did not
now that the order had been changed. CMS Ex. 16 at 16; CMS Ex. 44 at 3
(Ekpenyong Decl.). It seems that staff erred in filling out R20’s medication
administration record (MAR). The MAR accurately says to discontinue the
previous order — 20 units every evening. But staff did not write in the newly-
ordered number of units (25); they rewrote 20 and continued to administer that
amount. CMS Ex. 17 at 9. When Surveyor Ekpenyoung brought the April 11
order to LVN G’s attention, she said “oh.” CMS Ex. 2 at 74.

e R23 had orders for two doses of the anti-seizure medication, Dilantin, one for 100
milligrams (mg) and a second for 50 mg of Infatab (a chewable tablet usually
prescribed to children), each tablet to be administered three times a day. At 6:10
p.m. on April 26, “Medication Aide H” reported that the resident’s Dilantin was
not in the drug cart. The ADON reported that the facility was out of the Dilantin,
but it would be delivered later that evening. CMS Ex. 2 at 74; CMS Ex. 21 at 2;
CMS Ex. 41 at 2-3 (Hobson Decl.). But the medication was not delivered, and
staff gave R23 a 100 mg tablet only, which they took from the facility’s
emergency supply. They did not administer the additional 50 mg. This posed a
potentially serious problem for R23. Dilantin has a narrow range of effectiveness,
and the resident’s blood levels for the medication were already low. Immediately
prior to the time of the survey, they measured between 6.7 and 8.4 micrograms per
ml. The desired range is 10 to 20 micrograms. CMS Ex. 2 at 77-78; CMS Ex. 23;
CMS Ex. 41 at 5-6 (Hobson Decl.).

e Surveyor Coralea Hobson, R.N., M.Ed., observed Medication Aide H administer
eye medications to R21. R21’s physician ordered Travatan Z eye drops for each
eye, to treat the resident’s glaucoma, followed by artificial tears to the left eye

> Of the multiple medication errors, CMS relies only on those attributable to R4’s care to
establish immediate jeopardy.
e only, to be administered five minute after the Travatan. The medication aide
administered the second medication after just three minutes and administered the
drops to both eyes. CMS Ex. 2 at 79; CMS Ex. 44 at 4 (Ekpenyong Decl.).

e R22’s physician ordered the laxative Senna, 8.6 mg twice daily, but the
medication aide did not administer the medication. CMS Ex. 2 at 80; CMS Ex. 20
at 2; CMS Ex. 41 at 5 (Hobson Decl.).

e R15’s physician ordered 200 mg of Nitrofurantoin, which treats urinary tract
infections. “Medication Aide D” administered 100 mg instead. CMS Ex. 2 at 59.

e Finally, R19’s physician prescribed a multivitamin. Medication Aide D
administered Vitamin B complex instead. CMS Ex. 2 at 60.

Petitioner challenges none of this. P. Post-hrg. Br. at 11.

Because the services provided to R4 did not meet professional standards of quality, the
facility was not in substantial compliance with 42 C.F.R. § 483.20(k)(3)(i). R4 did not
receive “proper treatment and care” with respect to her injections, which put it out of
substantial compliance with 42 C.F.R. § 483.25(k). Staff medication errors were
significant and the rate of error far exceeded 5%, which put the facility out of substantial
compliance with 42 C.F.R. § 483.25(m)(1) and (2). Finally, the sheer volume of
deficiencies cited, including those not appealed, suggests a systemic problem here, for
which the facility’s administration should be accountable. See Stone County Nursing &
Rehab. Ctr., DAB No. 2276 at 15-16 (2009) (holding that a deficiency citation alleging
noncompliance with section 483.75 may be derived from findings of noncompliance with
other participation requirements). Moreover, the facility failed to administer its own
policies regarding medication administration and staff training, for which its
administrators are directly responsible. The facility was therefore not in substantial
compliance with 42 C.F.R. § 483.75.

Immediate jeopardy. Immediate jeopardy exists if a facility’s noncompliance has caused
or is likely to cause “serious injury, harm, impairment, or death to a resident.” 42 C.F.R.
§ 488.301. CMS’s determination as to the level of a facility’s noncompliance (which
would include an immediate jeopardy finding) must be upheld unless it is “clearly
erroneous.” 42 C.F.R. § 498.60(c). The Departmental Appeals Board has observed
repeatedly that the “clearly erroneous” standard imposes on facilities a “heavy burden” to
show no immediate jeopardy, and has sustained determinations of immediate jeopardy
where CMS presented evidence “from which ‘[o]ne could reasonably conclude’ that
immediate jeopardy exists.” Barbourville Nursing Home, DAB No. 1962 at 11 (2005)
(citing Florence Park Care Ctr., DAB No. 1931, at 27-38 (2004)); Daughters of Miriam
Ctr., DAB No. 2067 at 7, 9 (2007).
I need not find that the facility’s noncompliance actually caused serious harm, injury, or
death. So long as the deficiencies are likely to cause serious injury or harm, they pose
immediate jeopardy.

Petitioner complains that CMS imposed the immediate jeopardy finding, effective March
29, the day R4 was readmitted to the facility. According to Petitioner, “[w]e do not know
whether the actions of LVN E, [the] ADON .. . and the DON were isolated occurrences
of April 26, 2012 or the norm.” P. Post-hrg. Br. at 13. In fact, we know that when R4
was readmitted to the facility on March 29, she had in place the IV line that connected to
her jugular vein. We know that nurses were required to administer medications through
that line. We also know that nursing staff, including the ADON, had not been trained to
do so, did not know how to do so, and performed in a way that jeopardized the resident’s
safety.

The nursing staff’s techniques were not safe, because introducing air into a vein can
cause a VAE, which has “the potential for severe morbidity and mortality.” Many cases
of VAE are subclinical, without an adverse outcome, and symptoms are often
nonspecific. CMS Ex. 11 at 1. However, a VAE may be fatal and frequently carries
“high neurologic, respiratory, and cardiovascular morbidity.” CMS Ex. 11 at 2. Where,
as here, a majority of the nurses do not know how to administer medications to a resident
without introducing air into her jugular vein, they are likely to cause serious injury, harm,
or even death. CMS’s determination that the facility’s deficiencies posed immediate
jeopardy is therefore not clearly erroneous.

B. The penalties imposed are reasonable.

To determine whether a CMP is reasonable, I apply the factors listed in 42 C.F.R.

§ 488.438(f): 1) the facility’s history of noncompliance; 2) the facility’s financial
condition; 3) factors specified in 42 C.F.R. § 488.404; and 4) the facility’s degree of
culpability, which includes neglect, indifference, or disregard for resident care, comfort
or safety. The absence of culpability is not a mitigating factor. The factors in 42 C.F.R.
§ 488.404 include: 1) the scope and severity of the deficiency; 2) the relationship of the
deficiency to other deficiencies resulting in noncompliance; and 3) the facility’s prior
history of noncompliance in general and specifically with reference to the cited
deficiencies.

I consider whether the evidence supports a finding that the amount of the CMP is at a
level reasonably related to an effort to produce corrective action by a provider with the
kind of deficiencies found, and in light of the section 488.438(f) factors. I am neither
bound to defer to CMS’s factual assertions, nor free to make a wholly independent choice
of remedies without regard for CMS’s discretion. Barn Hill Care Ctr., DAB No. 1848 at
21 (2002); Cmty. Nursing Home, DAB No. 1807 at 22-26 (2002); Emerald Oaks, DAB
No. 1800 at 9-10 (2001); CarePlex of Silver Spring, DAB No. 1683 at 8 (1999).
10

CMS imposes a penalty of $5,550 per day for the days of immediate jeopardy, which is at
the low end of the penalty range for deficiencies posing immediate jeopardy ($3,050 to
$10,000 per day). 42 C.F.R. §§ 488.408(e)(iii); 488.438(a)(1)(i). For the period of
substantial noncompliance that was not immediate jeopardy, CMS imposes a penalty —
$150 per day — that is at the very low end of the applicable penalty range ($50 to $3,000).
42 C.F.R. §§ 488.408(d)(1)(iii); 488.438(a)(1)(ii). Considering the relevant factors,
these penalties are modest.

Except for alluding to an “enforcement action” that it took in May 2008, CMS says little
about the facility’s history. CMS Ex. 47 at 6 (McElroy Decl.). Petitioner, on the other
and, acknowledges that it has not consistently maintained substantial compliance, but
claims that its prior deficiencies caused no actual harm and did not pose immediate
jeopardy. P. Post-hrg. Br. at 19; P. Br. at 21; P. Ex. 3. According to a “health inspection
summary” submitted by Petitioner, in March 2011 and April 2010, the facility had lower-
level deficiencies in areas that included pharmacy and quality-of-care. P. Ex. 3. A

istory of substantial noncompliance is, by itself, sufficient to justify imposing penalties
above the minimum, so the deficiencies cited need not have caused actual harm or posed
immediate jeopardy. But here, the summary Petitioner submits is ambiguous about the
levels of noncompliance. They are described as “minimal harm or the potential for actual
arm.” Ifa deficiency poses the potential for more than minimal harm, the facility is not
in substantial compliance. If the deficiency causes minimal harm, the facility may still be
in substantial compliance. I therefore do not consider the facility’s history a significant
factor in determining whether the CMPs are reasonable.

With respect to the facility’s financial condition, the facility has the burden of proving, by
a preponderance of the evidence, that paying the CMP would render it insolvent or would
compromise the health and safety of its residents. Van Duyn Home & Hosp., DAB No.
2368 at 18 (2011); Gilman Care Ctr., DAB No. 2357 at 6-7 (2010). Here, Petitioner
points out that it has a large Medicaid population and operates at a loss because of low
reimbursement rates, although other entities within the corporation make up the short-
fall. If required to pay the CMP, the facility will freeze employee wages and delay non-
essential facility upgrades. For example, plans for a beauty shop will likely be put on
hold. P. Ex. lat 1-2 (Kerr Decl. {§ 3, 4, 6); P. Ex. 1 at 3-4 (Tappan Decl. §§] 3, 6); P. Br.
at 17-19; P. Post-hrg. Br. at 16-18. Such claims, which, in any event, are not supported
by compelling financial documentation, fall short of the standard for lowering a CMP
based on financial condition. In Guardian Care Nursing & Rehab. Ctr., DAB No. 2260
(2009), for example, the facility could not even afford to represent itself on appeal. Its
Medicaid census was 90%; its annual shortfall was $250,000; and it relied on charitable
contributions for its continuing viability. The Departmental Appeals Board criticized the
absence of financial documentation and concluded that the facility had not established

11

that additional resources would not be available. DAB No. 2260, at 9; but see Columbus
Nursing & Rehab. Ctr., DAB No. 2505 at 17-18 (2013) (finding that the absence of

documentation regarding the facility’s finan

cial condition did not preclude ALJ from

concluding, based on witness testimony, that financial condition justified reducing the

CMP).

Applying the remaining factors, I find that tl
medication to R4, by themselves, justify the

e facility’s deficiencies in administering
penalties imposed. Petitioner well knew

that its nursing staff had not been properly trained in administering IV medications. As
evidenced by the facility’s own policy, it recognized how critical such training is for

anyone charged with administering IV medi
When, on March 29, R4 was readmitted to tl
staff did not administer her medications in a

Moreover, in determining whether the CMP.

cations. Yet, it provided no such training.
e facility with the jugular IV line in place,
safe manner, disregarding her safety.

's are reasonable, I consider all of the

facility’s deficiencies, including those that Petitioner does not contest. The sheer number

of deficiencies cited justifies penalties signi:
multiple E and F-level deficiencies. But the

ficantly above the minimum, and they include
scope and severity designations tell only part

of the story. Even a cursory review of the facts underlying these citations shows how
serious the facility’s problems were. Although not cited at the immediate jeopardy or
actual harm levels, they had real consequences and posed the potential for significantly
compromising resident health and safety. Among other problems:

facility must ensure that she does not

42 C.F.R. § 483.25(c). Based on a resident’s comprehensive assessments, the

develop pressure sores unless her condition

renders them unavoidable. If she has pressure sores, the facility must provide

necessary treatment and services to p
prevent new sores from developing.
which had led to a bone infection. A!

romote healing, prevent infections, and
R4 suffered from serious pressure sores,
Ithough her physician ordered a pressure-

relieving device, for use with her wheel chair, the facility did not provide the
device or a reasonable substitute for it until months later.

Surveyors observed a nurse aide providing R4’s wound care without first washing

her hands.

Surveyors also watched an LVN tran:
without first cleaning the table top.

The same LVN “forgot” to treat the si
resident’s right heel. CMS Ex. 2 at 2

sfer supplies to a table in the resident’s room

ignificant (4 cm X 3 cm) pressure sore on the
4-32.

483.25(i) . Based on a resident’s comprehensive assessment, the facility must

ensure that the resident maintains “acceptable parameters of nutritional status,”
12

such as weight and protein levels, and receives a therapeutic diet when there is a
nutritional problem. R10 was an 80-year-old woman who was fed through an
enteral tube and by mouth. In January 2012, the facility’s dietician recommended
that her tube feeding be reduced, because she was over her ideal body weight.
Thereafter, facility staff provided 49% of her caloric needs and 55% of her protein
needs. More significant, they did not then monitor her weight and nutrition intake.
When she did not eat, or ate little, they failed to offer her alternate meals, snacks,
or shakes. Between March | and April 25, 2012, she lost 6% of her body weight.
The facility’s dietician was not aware of her weight loss. CMS Ex. 2 at 32-38.

e 42C.F.R. § 483.35(i). The facility must store, prepare, distribute, and serve food
under sanitary conditions. Surveyors reported pooling water, food spills, and a
putrid odor in the walk-in refrigerator. They saw plugged drains, oven filters
covered in grease and dust, appliances and serving bowls covered in food debris,
and food stored in containers without tight-fitting lids.

Staff did not wear hair restraints.

Staff wore single-use gloves for multiple tasks.

Unpasteurized eggs were used to prepare dishes that had soft or runny egg yolks.
Hot foods were not kept at a safe temperature.

The surveyors observed cracked food carts. “Sanitizing buckets” lacked sanitizer.
At 9:18 a.m., Surveyor Ann Wedgwood pointed out caked-on food in the
microwave. When she returned to the kitchen at 3:50 p.m., it had not been

cleaned. CMS Ex. 2 at 105-111; CMS Ex. 45 (Wedgwood Decl.).

I find these and the immediate jeopardy deficiencies extremely serious and the staff
culpable. The penalties imposed are therefore reasonable.
13

IV. Conclusion

Petitioner has conceded that, from March 29 through May 17, 2012, it was not in
substantial compliance with Medicare program requirements. For the reasons discussed
above, I find that, from March 29 through April 28, 2012, its deficiencies posed
immediate jeopardy to resident health and safety. I affirm as reasonable the penalties
imposed —$5,550 per day for the period of immediate jeopardy and $150 per day for
period of substantial noncompliance that was not immediate jeopardy.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

